Exhibit 10.24

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment Agreement”) is
dated as of January 1, 2012 by and between CVR GP, LLC, a Delaware limited
liability company (the “Company”), and KEVAN A. VICK (the “Executive”).

CVR Energy, Inc. (“CVR”) and the Executive were parties to a Third Amended and
Restated Employment Agreement dated as of January 1, 2011 (the “Prior Employment
Agreement”). Pursuant to an Assignment and Assumption of even date herewith, CVR
assigned to the Company and the Company assumed, the Prior Employment Agreement.
The Company serves as the general partner of CVR Partners, LP (the
“Partnership”), and the Company and the Executive desire to amend and restate
the Prior Employment Agreement on the terms described in this Employment
Agreement.

The parties hereto agree as follows:

 

  Section 1. Employment.

1.1. Term. The Company agrees to employ the Executive, and the Executive agrees
to be employed by the Company, in each case pursuant to this Employment
Agreement. This Employment Agreement will commence effective January 1, 2011
(the “Commencement Date”) and continue for an initial term ending on the third
(3rd) anniversary of the Commencement Date (the “Initial Term”). Following the
Initial Term, this Employment Agreement will automatically renew for successive
periods of one (1) year (each, a “Renewal Term”), unless either party hereto
gives written notice of nonrenewal to the other party at least thirty (30) days
prior to the expiration of the Initial Term or any Renewal Term. Notwithstanding
the foregoing, this Employment Agreement may be terminated at any time during
the Initial Term or any Renewal Term by the termination or resignation of the
Executive’s employment in accordance with Section 3 hereof. The “Term” of this
Employment Agreement is the period of time commencing with the Commencement Date
and continuing until the earlier of the (i) expiration of the Initial Term or
any Renewal Term following notice of nonrenewal in accordance with this
Section 1.1, and (ii) termination or resignation of the Executive’s employment
in accordance with Section 3 hereof.

1.2. Duties. During the Term, the Executive shall serve as Executive Vice
President and Fertilizer General Manager of the Company and such other or
additional positions as an officer or director of the Company, and of such
direct or indirect affiliates of the Company (“Affiliates”), as the Executive
and the board of directors of the Company (the “Board”) or its designee shall
mutually agree from time to time. In such positions, the Executive shall perform
such duties, functions and responsibilities during the Term commensurate with
the Executive’s positions as reasonably directed by the Board.

1.3. Exclusivity. During the Term, the Executive shall devote substantially all
of Executive’s working time and attention to the business and affairs of the
Partnership, the Company and their respective Affiliates, shall faithfully serve
the Partnership, the Company and their respective Affiliates, and shall in all
material respects conform to and



--------------------------------------------------------------------------------

comply with the lawful and reasonable directions and instructions given to
Executive by the Board, or its designee, consistent with Section 1.2 hereof.
During the Term, the Executive shall use Executive’s best efforts during
Executive’s working time to promote and serve the interests of the Partnership,
the Company and their respective Affiliates and shall not engage in any other
business activity, whether or not such activity shall be engaged in for
pecuniary profit. The provisions of this Section 1.3 shall not be construed to
prevent the Executive from investing Executive’s personal, private assets as a
passive investor in such form or manner as will not require any active services
on the part of the Executive in the management or operation of the affairs of
the companies, partnerships, or other business entities in which any such
passive investments are made.

 

  Section 2. Compensation.

2.1. Salary. As compensation for the performance of the Executive’s services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of $253,000 which annual salary shall be prorated for any partial
year at the beginning or end of the Term and shall accrue and be payable in
accordance with the Company’s standard payroll policies, as such salary may be
adjusted upward by the Compensation Committee of the Board in its discretion (as
adjusted, the “Base Salary”).

2.2. Annual Bonus. For each completed fiscal year occurring during the Term, the
Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”). Commencing with fiscal year 2011, the target Annual Bonus shall be 80%
of the Executive’s Base Salary as in effect at the beginning of the Term in
fiscal year 2011 and at the beginning of each such fiscal year thereafter during
the Term, the actual Annual Bonus to be based upon such individual and/or
Partnership performance criteria established for each such fiscal year by the
Compensation Committee of the Board of Directors of CVR GP, LLC (“CVR GP
Compensation Committee”), in its discretion; provided, however, if CVR Energy,
Inc. establishes a plan that is intended to provide for the payment of bonuses
that constitute “performance-based compensation” (“PIP”) within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
the Annual Bonus shall be determined by the CVR GP Compensation Committee in
accordance with the PIP. The Annual Bonus, if any, payable to Executive for a
fiscal year will be paid by the Company to the Executive on the last scheduled
payroll payment date during such fiscal year; provided, however, that if the
Annual Bonus is payable pursuant to a PIP, the Annual Bonus shall be paid at
such time as is provided in the PIP.

2.3. Employee Benefits. During the Term, the Executive and Executive’s
dependents shall be eligible to participate in such health, insurance,
retirement, and other employee benefit plans and programs of the Company as in
effect from time to time on the same basis as other senior executives of the
Company in accordance with the terms of such plans.

2.4. Paid Time Off. During the Term, the Executive shall be entitled to
twenty-five (25) days of paid time off (“PTO”) each year.

2.5. Business Expenses. The Company shall pay or reimburse the Executive for all
commercially reasonable business out-of-pocket expenses that the Executive

 

2



--------------------------------------------------------------------------------

incurs during the Term in performing Executive’s duties under this Employment
Agreement upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company in effect from time to time. Notwithstanding
anything herein to the contrary or otherwise, except to the extent any expense
or reimbursement described in this Employment Agreement does not constitute a
“deferral of compensation” within the meaning of Section 409A of the Code and
the Treasury regulations and other guidance issued thereunder, any expense or
reimbursement described in this Employment Agreement shall meet the following
requirements: (i) the amount of expenses eligible for reimbursement provided to
the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement to the Executive in any other calendar year; (ii) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit; and (iv) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses.

 

  Section 3. Employment Termination.

3.1. Termination of Employment. The Company may terminate the Executive’s
employment for any reason during the Term, and the Executive may voluntarily
resign Executive’s employment for any reason during the Term, in each case
(other than a termination by the Company for Cause) at any time upon not less
than thirty (30) days’ notice to the other party. Upon the termination or
resignation of the Executive’s employment with the Company for any reason
(whether during the Term or thereafter), the Executive shall be entitled to any
Base Salary earned but unpaid through the date of termination or resignation,
any earned but unpaid Annual Bonus for completed fiscal years, any unused
accrued PTO and any unreimbursed expenses in accordance with Section 2.5 hereof
(collectively, the “Accrued Amounts”).

3.2. Certain Terminations.

(a) Termination by the Company Other Than For Cause or Disability; Resignation
by the Executive for Good Reason. If during the Term (i) the Executive’s
employment is terminated by the Company other than for Cause or Disability or
(ii) the Executive resigns for Good Reason, then in addition to the Accrued
Amounts the Executive shall be entitled to the following payments and benefits:
(x) the continuation of Executive’s Base Salary at the rate in effect
immediately prior to the date of termination or resignation (or, in the case of
a resignation for Good Reason, at the rate in effect immediately prior to the
occurrence of the event constituting Good Reason, if greater) for a period of
twelve (12) months (or, if earlier, until and including the month in which the
Executive attains age 70) (the “Severance Period”); (y) a Pro-Rata Bonus; and
(z) to the extent permitted pursuant to the applicable plans, the continuation
on the same terms as an active employee (including, where applicable, coverage
for the Executive and the Executive’s dependents) of medical, dental, vision and
life insurance benefits (“Welfare Benefits”) the Executive would otherwise be
eligible to receive as an active employee of the Company for twelve (12) months
or, if earlier, until such time as the Executive becomes eligible for Welfare
Benefits from a subsequent employer (the “Welfare Benefit Continuation Period”)
(collectively, the “Severance Payments”). If the Executive is not

 

3



--------------------------------------------------------------------------------

permitted to continue participation in the Company’s Welfare Benefit plans
pursuant to the terms of such plans or pursuant to a determination by the
Company’s insurance providers or such continued participation in any plan would
result in the imposition of an excise tax to the Company pursuant to
Section 4980D of the Code, the Company shall use reasonable efforts to obtain
individual insurance policies providing the Welfare Benefits to the Executive
during the Welfare Benefit Continuation Period, but shall only be required to
pay for such policies an amount equal to the amount the Company would have paid
had the Executive continued participation in the Company’s Welfare Benefits
plans; provided, that, if such coverage cannot be obtained, the Company shall
pay to the Executive monthly during the Welfare Benefit Continuation Period an
amount equal to the amount the Company would have paid had the Executive
continued participation in the Company’s Welfare Benefits plans. The Company’s
obligations to make the Severance Payments shall be conditioned upon: (i) the
Executive’s continued compliance with Executive’s obligations under Section 4 of
this Employment Agreement and (ii) the Executive’s execution, delivery and
non-revocation of a valid and enforceable release of claims arising in
connection with the Executive’s employment and termination or resignation of
employment with the Company (the “Release”) in a form reasonably acceptable to
the Company and the Executive that becomes effective not later than forty-five
(45) days after the date of such termination or resignation of employment. In
the event that the Executive breaches any of the covenants set forth in
Section 4 of this Employment Agreement, the Executive will immediately return to
the Company any portion of the Severance Payments that have been paid to the
Executive pursuant to this Section 3.2(a). Subject to the foregoing and
Section 3.2(e), the Severance Payments will commence to be paid to the Executive
on the forty-fifth (45th) day following the Executive’s termination of
employment, except that the Pro-Rata Bonus shall be paid at the time when annual
bonuses are paid generally to the Company’s senior executives for the year in
which the Executive’s termination of employment occurs.

(b) Change in Control Termination. If (A) (i) the Executive’s employment is
terminated by the Company other than for Cause or Disability, or (ii) the
Executive resigns for Good Reason, and such termination or resignation described
in (i) or (ii) of this Clause (A) occurs within the one (1) year period
following a Change in Control, or (B) the Executive’s termination or resignation
is a Change in Control Related Termination, then, in addition to the Severance
Payments described in Section 3.2(a), the Executive shall also be entitled to a
payment each month during the Severance Period equal to one-twelfth (1/12th) of
the target Annual Bonus for the year in which the Executive’s termination or
resignation occurs (determined without regard to any reduction in Base Salary or
target Annual Bonus percentage subsequent to the Change in Control or in
connection with the Change in Control Related Termination) and such amounts
received pursuant to this Section 3.2(b) shall be deemed to be included in the
term Severance Payments for purposes of this Employment Agreement.

(c) Retirement. Upon Retirement, the Executive, whether or not Section 3.2(a)
also applies but without duplication of benefits, shall be entitled to (i) a
Pro-Rata Bonus, and (ii) to the extent permitted pursuant to the applicable
plans, the continuation on the same terms as an active employee of Welfare
Benefits the Executive would otherwise be eligible to receive as an active
employee of the Company for twenty-four (24) months following the date of the
Executive’s Retirement or, if earlier, until such time as the Executive becomes
eligible for Welfare Benefits from a subsequent employer and, thereafter, shall
be eligible to

 

4



--------------------------------------------------------------------------------

continue participation in the Company’s Welfare Benefits plans, provided that
such continued participation shall be entirely at the Executive’s expense and
shall cease when the Executive becomes eligible for Welfare Benefits from a
subsequent employer. Notwithstanding the foregoing, (x) if the Executive is not
permitted to continue participation in the Company’s Welfare Benefit plans
pursuant to the terms of such plans or pursuant to a determination by the
Company’s insurance providers or such continued participation in any plan would
result in the plan being discriminatory within the meaning of Section 4980D of
the Code, the Company shall use reasonable efforts to obtain individual
insurance policies providing the Welfare Benefits to the Executive for such
twenty-four (24) months, but shall only be required to pay for such policies an
amount equal to the amount the Company would have paid had the Executive
continued participation in the Company’s Welfare Benefit plans; provided, that,
if such coverage cannot be obtained, the Company shall pay to the Executive
monthly for such twenty-four (24) months an amount equal to the amount the
Company would have paid had the Executive continued participation in the
Company’s Welfare Benefits plans and (y) any Welfare Benefits coverage provided
pursuant to this Section 3.2(c), whether through the Company’s Welfare Benefit
plans or through individual insurance policies, shall be supplemental to any
benefits for which the Executive becomes eligible under Medicare, whether or not
the Executive actually obtains such Medicare coverage. The Pro-Rata Bonus shall
be paid at the time when annual bonuses are paid generally to the Company’s
senior executives for the year in which the Executive’s Retirement occurs.

(d) Definitions. For purposes of this Section 3.2, the following terms shall
have the following meanings:

(1) A resignation for “Good Reason” shall mean a resignation by the Executive
within thirty (30) days following the date on which the Company has engaged in
any of the following: (i) the assignment of duties or responsibilities to the
Executive that reflect a material diminution of the Executive’s position with
the Company; (ii) a relocation of the Executive’s principal place of employment
that increases the Executive’s commute by more than fifty (50) miles; or (iii) a
reduction in the Executive’s Base Salary, other than across-the-board reductions
applicable to similarly situated employees of the Company; provided, however,
that the Executive must provide the Company with notice promptly following the
occurrence of any of the foregoing and at least thirty (30) days to cure.

(2) “Cause” shall mean that the Executive has engaged in any of the following:
(i) willful misconduct or breach of fiduciary duty; (ii) intentional failure or
refusal to perform reasonably assigned duties after written notice of such
willful failure or refusal and the failure or refusal is not corrected within
ten (10) business days; (iii) the indictment for, conviction of or entering a
plea of guilty or nolo contendere to a crime constituting a felony (other than a
traffic violation or other offense or violation outside of the course of
employment which does not adversely affect the Partnership, the Company or their
respective Affiliates or their reputation or the ability of the Executive to
perform Executive’s employment-related duties or to represent the Partnership,
the Company or their respective Affiliates); provided, however, that (A) if the
Executive is terminated for Cause by reason of Executive’s indictment pursuant
to this clause (iii) and the indictment is subsequently dismissed or withdrawn
or the Executive is found to be not guilty in a court of law in connection with
such indictment, then the Executive’s termination shall be treated for purposes
of this Employment

 

5



--------------------------------------------------------------------------------

Agreement as a termination by the Company other than for Cause, and the
Executive will be entitled to receive (without duplication of benefits and to
the extent permitted by law and the terms of the then-applicable Welfare
Benefits plans) the payments and benefits set forth in Section 3.2(a) and, to
the extent either or both are applicable, Section 3.2(b) and Section 3.2(c),
following such dismissal, withdrawal or finding, payable in the manner and
subject to the conditions set forth in such Sections and (B) if such indictment
relates to environmental matters and does not allege that the Executive was
directly involved in or directly supervised the action(s) forming the basis of
the indictment, Cause shall not be deemed to exist under this Employment
Agreement by reason of such indictment until the Executive is convicted or
enters a plea of guilty or nolo contendere in connection with such indictment;
or (iv) material breach of the Executive’s covenants in Section 4 of this
Employment Agreement or any material written policy of the Partnership, the
Company or any of their respective Affiliates after written notice of such
breach and failure by the Executive to correct such breach within ten
(10) business days, provided that no notice of, nor opportunity to correct, such
breach shall be required hereunder if such breach cannot be cured by the
Executive.

(3) “Change in Control” shall have the meaning set forth on Appendix A.

(4) “Change in Control Related Termination” shall mean a termination of the
Executive’s employment by the Company other than for Cause or Executive’s
resignation for Good Reason, in each case at any time prior to the date of a
Change in Control and (A) the Executive reasonably demonstrates that such
termination or the basis for resignation for Good Reason occurred in
anticipation of a transaction that, if consummated, would constitute a Change in
Control, (B) such termination or the basis for resignation for Good Reason
occurred after the Partnership entered into a definitive agreement, the
consummation of which would constitute a Change in Control or (C) the Executive
reasonably demonstrates that such termination or the basis for resignation for
Good Reason was implemented at the request of a third party who has indicated an
intention or has taken steps reasonably calculated to effect a Change in
Control.

(5) “Disability” shall mean the Executive’s inability, due to physical or mental
ill health, to perform the essential functions of the Executive’s job, with or
without a reasonable accommodation, for 180 days during any 365 day period
irrespective of whether such days are consecutive.

(6) “Pro-Rata Bonus” shall mean, the product of (A) a fraction, the numerator of
which is the number of days the Executive is employed by the Company during the
year in which the Executive’s employment terminates pursuant to Section 3.2(a)
or (c) prior to and including the date of the Executive’s termination and the
denominator of which is 365 and (B)(i) if the Annual Bonus is payable pursuant
to a PIP, an amount for that year equal to the Annual Bonus the Executive would
have been entitled to receive had his employment not terminated, based on the
actual performance of the Partnership or the Executive, as applicable, for the
full year, or (ii) if the Annual Bonus is not payable pursuant to a PIP, the
target Annual Bonus for that year.

 

6



--------------------------------------------------------------------------------

(7) “Retirement” shall mean the Executive’s termination or resignation of
employment for any reason (other than by the Company for Cause or by reason of
the Executive’s death) following the date the Executive attains age 62.

(e) Section 409A. To the extent applicable, this Employment Agreement shall be
interpreted, construed and operated in accordance with Section 409A of the Code
and the Treasury regulations and other guidance issued thereunder. If on the
date of the Executive’s separation from service (as defined in Treasury
Regulation §1.409A-1(h)) with the Company the Executive is a specified employee
(as defined in Code Section 409A and Treasury Regulation §1.409A-1(i)), no
payment constituting the “deferral of compensation” within the meaning of
Treasury Regulation §1.409A-1(b) and after application of the exemptions
provided in Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall
be made to the Executive at any time prior to the earlier of (a) the expiration
of the six (6) month period following the Executive’s separation from service or
(b) the Executive’s death, and any such amounts deferred during such applicable
period shall instead be paid in a lump sum to Executive (or, if applicable,
Executive’s estate) on the first payroll payment date following expiration of
such six (6) month period or, if applicable, the Executive’s death. For purposes
of conforming this Employment Agreement to Section 409A of the Code, the parties
agree that any reference to termination of employment, severance from
employment, resignation from employment or similar terms shall mean and be
interpreted as a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). For purposes of applying Section 409A of the Code to this
Employment Agreement (including, without limitation, for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii)), each payment that the Executive may be
entitled to receive under this Employment Agreement shall be treated as a
separate and distinct payment and shall not collectively be treated as a single
payment.

3.3. Exclusive Remedy. The foregoing payments upon termination or resignation of
the Executive’s employment shall constitute the exclusive severance payments due
the Executive upon a termination or resignation of Executive’s employment under
this Employment Agreement.

3.4. Resignation from All Positions. Upon the termination or resignation of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned, as of the date of such termination or resignation, from
and with respect to all positions the Executive then holds as an officer,
director, employee and member of the Board of Directors (and any committee
thereof) of the Company and any of its Affiliates.

3.5. Cooperation. For one (1) year following the termination or resignation of
the Executive’s employment with the Company for any reason, the Executive agrees
to reasonably cooperate with the Company upon reasonable request of the Board
and to be reasonably available to the Company with respect to matters arising
out of the Executive’s services to the Company and its Affiliates, provided,
however, such period of cooperation shall be for three (3) years, following any
such termination or resignation of Executive’s employment for any reason, with
respect to tax matters involving the Company or any of its Affiliates. The
Company shall reimburse the Executive for expenses reasonably incurred in
connection with such matters as agreed by the Executive and the Board and the
Company shall compensate the Executive for such cooperation at an hourly rate
based on the Executive’s most recent base salary

 

7



--------------------------------------------------------------------------------

rate assuming two thousand (2,000) working hours per year; provided, that if the
Executive is required to spend more than forty (40) hours in any month on
Company matters pursuant to this Section 3.5, the Executive and the Board shall
mutually agree to an appropriate rate of compensation for the Executive’s time
over such forty (40) hour threshold.

 

  Section 4. Unauthorized Disclosure; Non-Competition; Non-Solicitation;
Proprietary Rights.

4.1. Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company and any Affiliates, the Executive has been
and will be exposed to and has and will receive information relating to the
confidential affairs of the Partnership, the Company and their respective
Affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Partnership,
the Company and their respective Affiliates and other forms of information
considered by the Partnership, the Company and their respective Affiliates to be
confidential and in the nature of trade secrets (including, without limitation,
ideas, research and development, know-how, formulas, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively, the
“Confidential Information”); provided, however, that Confidential Information
shall not include information which (i) is or becomes generally available to the
public not in violation of this Employment Agreement or any written policy of
the Partnership, the Company or their respective Affiliates; or (ii) was in the
Executive’s possession or knowledge on a non-confidential basis prior to such
disclosure. The Executive agrees that at all times during the Executive’s
employment with the Company and thereafter, the Executive shall not disclose
such Confidential Information, either directly or indirectly, to any individual,
corporation, partnership, limited liability company, association, trust or other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof (each, for purposes of this Section 4, a
“Person”) without the prior written consent of the Company and shall not use or
attempt to use any such information in any manner other than in connection with
Executive’s employment with the Company, unless required by law to disclose such
information, in which case the Executive shall provide the Company with written
notice of such requirement as far in advance of such anticipated disclosure as
possible. Executive’s confidentiality covenant has no temporal, geographical or
territorial restriction. Upon termination or resignation of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to the Executive during or prior
to the Executive’s employment with the Company, and any copies thereof in
Executive’s (or capable of being reduced to Executive’s) possession.

4.2. Non-Competition. By and in consideration of the Company’s entering into
this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Partnership, the
Company and their respective Affiliates, the Executive agrees that the Executive
shall not, during the Term and for a period of twelve (12)

 

8



--------------------------------------------------------------------------------

months thereafter (the “Restriction Period”), directly or indirectly, own,
manage, operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided, that in no event shall
ownership of one percent (1%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), standing alone, be prohibited by this
Section 4.2, so long as the Executive does not have, or exercise, any rights to
manage or operate the business of such issuer other than rights as a stockholder
thereof. For purposes of this paragraph, “Restricted Enterprise” shall mean any
Person that is actively engaged in any business which is either (i) in
competition with the business of the Partnership, the Company or any of their
respective Affiliates conducted during the preceding twelve (12) months (or
following the Term, the twelve (12) months preceding the last day of the Term),
or (ii) proposed to be conducted by the Partnership, the Company or any of their
respective Affiliates in the Partnership’s, the Company’s or their respective
Affiliate’s business plan as in effect at that time (or following the Term, the
business plan as in effect as of the last day of the Term); provided, that
(x) with respect to any Person that is actively engaged in the refinery
business, a Restricted Enterprise shall only include such a Person that operates
or markets in any geographic area in which the Partnership, the Company or any
of their respective Affiliates operates or markets with respect to its refinery
business and (y) with respect to any Person that is actively engaged in the
fertilizer business, a Restricted Enterprise shall only include such a Person
that operates or markets in any geographic area in which the Partnership, the
Company or any of their respective Affiliates operates or markets with respect
to its fertilizer business. During the Restriction Period, upon request of the
Company, the Executive shall notify the Company of the Executive’s then-current
employment status. For the avoidance of doubt, a Restricted Enterprise shall not
include any Person or division thereof that is engaged in the business of
supplying (but not refining) crude oil or natural gas.

4.3. Non-Solicitation of Employees. During the Restriction Period, the Executive
shall not directly or indirectly contact, induce or solicit (or assist any
Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee of the Partnership, the Company or any of their respective Affiliates.

4.4. Non-Solicitation of Customers/Suppliers. During the Restriction Period, the
Executive shall not (i) contact, induce or solicit (or assist any Person to
contact, induce or solicit) any Person which has a business relationship with
the Partnership, the Company or any of their respective Affiliates in order to
terminate, curtail or otherwise interfere with such business relationship or
(ii) solicit, other than on behalf of the Partnership, the Company or their
respective Affiliates, any Person that the Executive knows or should have known
(x) is a current customer of the Partnership, the Company or any of their
respective Affiliates in any geographic area in which the Partnership, the
Company or any of their

 

9



--------------------------------------------------------------------------------

respective Affiliates operates or markets or (y) is a Person in any geographic
area in which the Partnership, the Company or any of their respective Affiliates
operates or markets with respect to which the Partnership, the Company or any of
their respective Affiliates has, within the twelve (12) months prior to the date
of such solicitation, devoted more than de minimis resources in an effort to
cause such Person to become a customer of the Partnership, the Company or any of
their respective Affiliates in that geographic area. For the avoidance of doubt,
the foregoing does not preclude the Executive from soliciting, outside of the
geographic areas in which the Partnership, the Company or any of their
respective Affiliates operates or markets, any Person that is a customer or
potential customer of the Partnership, the Company or any of their respective
Affiliates in the geographic areas in which it operates or markets.

4.5. Extension of Restriction Period. The Restriction Period shall be extended
for a period of time equal to any period during which the Executive is in breach
of any of Sections 4.2, 4.3 or 4.4 hereof.

4.6. Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by Executive, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Partnership, the Company or their respective Affiliates (the
“Developments”). Except to the extent any rights in any Developments constitute
a work made for hire under the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that
are owned ab initio by the Partnership, the Company and/or their respective
Affiliates, the Executive assigns all of Executive’s right, title and interest
in all Developments (including all intellectual property rights therein) to the
Company or its nominee without further compensation, including all rights or
benefits therefor, including without limitation the right to sue and recover for
past and future infringement. The Executive acknowledges that any rights in any
developments constituting a work made for hire under the U.S. Copyright Act, 17
U.S.C § 101 et seq. are owned upon creation by the Partnership, the Company
and/or their respective Affiliates as the Executive’s employer. Whenever
requested to do so by the Company, the Executive shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interests of the
Partnership, the Company and their respective Affiliates therein. These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives. In connection with
Executive’s execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights that Executive holds as of the date hereof. If the Company is
unable for any reason, after reasonable effort, to obtain the Executive’s
signature on any document needed in connection with the actions described in
this Section 4.6, the Executive hereby irrevocably designates and appoints the
Partnership, the Company, their respective Affiliates, and their respective duly
authorized officers and agents as the Executive’s agent and attorney in fact to
act for and in the Executive’s behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Section with the same legal force and effect as if executed by the
Executive.

4.7. Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the parties hereto agree not to
disclose the terms of this Employment Agreement to any Person; provided the
Executive may disclose

 

10



--------------------------------------------------------------------------------

this Employment Agreement and/or any of its terms to the Executive’s immediate
family, financial advisors and attorneys. Notwithstanding anything in this
Section 4.7 to the contrary, the parties hereto (and each of their respective
employees, representatives, or other agents) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Employment Agreement, and all materials of
any kind (including opinions or other tax analyses) related to such tax
treatment and tax structure; provided that this sentence shall not permit any
Person to disclose the name of, or other information that would identify, any
party to such transactions or to disclose confidential commercial information
regarding such transactions.

4.8. Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Partnership, the
Company and their respective Affiliates for which the Partnership, the Company
and their respective Affiliates would have no adequate remedy at law; the
Executive therefore also agrees that in the event of said breach or any threat
of breach, the Partnership, the Company and their respective Affiliates shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all Persons acting for and/or with the Executive, without having to prove
damages, in addition to any other remedies to which the Partnership, the Company
and their respective Affiliates may be entitled at law or in equity, including,
without limitation, the obligation of the Executive to return any Severance
Payments made by the Company to the Company. The terms of this paragraph shall
not prevent the Partnership, the Company or their respective Affiliates from
pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Partnership, the Company and their respective
Affiliates because of the Executive’s access to Confidential Information and
Executive’s material participation in the operation of such businesses.

 

  Section 5. Representation.

The Executive represents and warrants that (i) Executive is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, that in any way limits Executive’s ability to enter into and
fully perform Executive’s obligations under this Employment Agreement and
(ii) Executive is not otherwise unable to enter into and fully perform
Executive’s obligations under this Employment Agreement.

 

  Section 6. Withholding.

All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.

 

  Section 7. Effect of Section 280G of the Code.

7.1. Payment Reduction. Notwithstanding anything contained in this Employment
Agreement to the contrary, (i) to the extent that any payment or distribution of
any

 

11



--------------------------------------------------------------------------------

type to or for the Executive by the Company, any affiliate of the Company, any
Person who acquires ownership or effective control of the Company or ownership
of a substantial portion of the Company’s assets (within the meaning of
Section 280G of the Code and the regulations thereunder), or any affiliate of
such Person, whether paid or payable or distributed or distributable pursuant to
the terms of this Employment Agreement or otherwise (the “Payments”) constitute
“parachute payments” (within the meaning of Section 280G of the Code), and if
(ii) such aggregate would, if reduced by all federal, state and local taxes
applicable thereto, including the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), be less than the amount the Executive would receive,
after all taxes, if the Executive received aggregate Payments equal (as valued
under Section 280G of the Code) to only three times the Executive’s “base
amount” (within the meaning of Section 280G of the Code), less $1.00, then
(iii) such Payments shall be reduced (but not below zero) if and to the extent
necessary so that no Payments to be made or benefit to be provided to the
Executive shall be subject to the Excise Tax; provided, however, that the
Company shall use its reasonable best efforts to obtain shareholder approval of
the Payments provided for in this Employment Agreement in a manner intended to
satisfy requirements of the “shareholder approval” exception to Section 280G of
the Code and the regulations promulgated thereunder, such that payment may be
made to the Executive of such Payments without the application of an Excise Tax.
If the Payments are so reduced, the Company shall reduce or eliminate the
Payments (x) by first reducing or eliminating the portion of the Payments which
are not payable in cash (other than that portion of the Payments subject to
clause (z) hereof), (y) then by reducing or eliminating cash payments (other
than that portion of the Payments subject to clause (z) hereof) and (z) then by
reducing or eliminating the portion of the Payments (whether payable in cash or
not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A 24(c) (or
successor thereto) applies, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time.

7.2. Determination of Amount of Reduction (if any). The determination of whether
the Payments shall be reduced as provided in Section 7.1 hereof and the amount
of such reduction shall be made at the Company’s expense by an accounting firm
selected by the Company from among the four (4) largest accounting firms in the
United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten
(10) days after the Executive’s final day of employment, which Determination,
absent manifest error, shall be binding, final and conclusive upon the Company
and the Executive. If the Accounting Firm determines that no Excise Tax is
payable by the Executive with respect to the Payments, it shall furnish the
Executive with an opinion reasonably acceptable to the Executive that no Excise
Tax will be imposed with respect to any such payments. If the Accounting Firm
determines that Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any payments
after the reductions contemplated by Section 7.1 hereof.

 

  Section 8. Miscellaneous.

8.1. Amendments and Waivers. This Employment Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by

 

12



--------------------------------------------------------------------------------

written agreement signed by the parties hereto; provided, that, the observance
of any provision of this Employment Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such waiver.
The waiver by any party hereto of a breach of any provision of this Employment
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

8.2. Indemnification. To the extent provided in the Company’s Certificate of
Formation or Limited Liability Company Agreement, as in effect from time to
time, and subject to any separate agreement (if any) between the Company and the
Executive or between the Partnership and the Executive regarding
indemnification, the Company shall indemnify the Executive for losses or damages
incurred by the Executive as a result of causes of action arising from the
Executive’s performance of duties for the benefit of the Partnership or the
Company, whether or not the claim is asserted during the Term.

8.3. Assignment. This Employment Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, and any purported
assignment by the Executive in violation hereof shall be null and void.

8.4. Payments Following Executive’s Death. Any Accrued Amounts payable to the
Executive pursuant to this Employment Agreement that remain unpaid at the
Executive’s death shall be paid to the Executive’s estate.

8.5. Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Employment
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

 

If to the Company:

 

CVR GP, LLC

10 E. Cambridge Circle, Suite 250

Kansas City, KS 66103

Attention:     General Counsel

Facsimile:    (913) 982-5651

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention:     Donald P. Carleen, Esq.

Facsimile:    (212) 859-4000

If to the Executive:

 

Kevan A. Vick

10 E. Cambridge Circle Dr., Suite 250

Kansas City, KS 66103

Facsimile:     (913) 982-5662

 

13



--------------------------------------------------------------------------------

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Any party may change its facsimile number or its
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

8.6. Governing Law. This Employment Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of Kansas, without giving effect to the
conflicts of law principles thereof. Each of the parties hereto irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of Kansas (collectively, the “Selected Courts”) for any action or proceeding
relating to this Employment Agreement, agrees not to commence any action or
proceeding relating thereto except in the Selected Courts, and waives any forum
or venue objections to the Selected Courts.

8.7. Severability. Whenever possible, each provision or portion of any provision
of this Employment Agreement, including those contained in Section 4 hereof,
will be interpreted in such manner as to be effective and valid under applicable
law but the invalidity or unenforceability of any provision or portion of any
provision of this Employment Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Employment Agreement in that
jurisdiction or the validity or enforceability of this Employment Agreement,
including that provision or portion of any provision, in any other jurisdiction.
In addition, should a court or arbitrator determine that any provision or
portion of any provision of this Employment Agreement, including those contained
in Section 4 hereof, is not reasonable or valid, either in period of time,
geographical area, or otherwise, the parties hereto agree that such provision
should be interpreted and enforced to the maximum extent which such court or
arbitrator deems reasonable or valid.

8.8. Entire Agreement. From and after the Commencement Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, relating to any employment
of the Executive by the Company or any of its Affiliates, including, without
limitation, the Prior Employment Agreement.

8.9. Counterparts. This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

8.10. Binding Effect. This Employment Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

 

14



--------------------------------------------------------------------------------

8.11. General Interpretive Principles. The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include”, “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.

8.12. Mitigation. Notwithstanding any other provision of this Employment
Agreement, (a) the Executive will have no obligation to mitigate damages for any
breach or termination of this Employment Agreement by the Company, whether by
seeking employment or otherwise and (b) except for Welfare Benefits provided
pursuant to Section 3.2(a) or Section 3.2(b), the amount of any payment or
benefit due the Executive after the date of such breach or termination will not
be reduced or offset by any payment or benefit that the Executive may receive
from any other source.

8.13. Company Actions. Any actions, approvals, decisions, or determinations to
be made by the Company under this Employment Agreement shall be made by the
Company’s Board, except as otherwise expressly provided herein. For purposes of
any references herein to the Board’s designee, any such reference shall be
deemed to include such officers, or committees of the Board, as the Board may
expressly designate from time to time for such purpose.

[signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

     CVR GP, LLC

/s/ Kevan A. Vick

    

By:

  

/s/ Byron R. Kelley

KEVAN A. VICK        

Name: Byron R. Kelley

       

Title: Chief Executive Officer and President



--------------------------------------------------------------------------------

APPENDIX A

“Change in Control” means the occurrence of any of the following:

(a) CVR Energy, Inc. (“CVR”) and its wholly owned subsidiaries ceasing to own,
beneficially and of record, outstanding equity interests in the Company
representing more than 50% of each of the aggregate ordinary voting power (or,
if the Company shall be a partnership, of the general partner interests) and the
aggregate equity value represented by the issued and outstanding equity
interests in the Company;

(b) The failure by the Company to be the sole general partner of and to own,
beneficially and of record, 100% of the general partner interests in the
Partnership;

(c) An acquisition (other than directly from CVR) of any voting securities of
CVR (the “Voting Securities”) by any “Person” (as the term “person” is used for
purposes of Section 13(d) or 14(d) of the Exchange Act), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than thirty percent (30%) of (i) the
then-outstanding Shares or (ii) the combined voting power of CVR’s
then-outstanding Voting Securities; provided, however, that in determining
whether a Change in Control has occurred pursuant to this paragraph (c), the
acquisition of Shares or Voting Securities in a Non-Control Acquisition (as
hereinafter defined) shall not constitute a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) CVR or (B) any corporation or
other Person the majority of the voting power, voting equity securities or
equity interest of which is owned, directly or indirectly, by CVR (for purposes
of this definition, a “Related Entity”), (ii) CVR or any Related Entity, or
(iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined); or

(d) The consummation of:

(i) A merger, consolidation or reorganization (x) with or into CVR or (y) in
which securities of CVR are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger in
which:

(A) the shareholders of CVR immediately before such Merger own directly or
indirectly immediately following such Merger at least a majority of the combined
voting power of the outstanding voting securities of (1) the corporation
resulting from such Merger (the “Surviving Corporation”), if fifty percent
(50%) or more of the combined voting power of the then outstanding voting
securities of the Surviving Corporation is not Beneficially Owned, directly or
indirectly, by another Person (a “Parent Corporation”) or (2) if there is one or
more than one Parent Corporation, the ultimate Parent Corporation;

(B) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and



--------------------------------------------------------------------------------

(C) no Person other than (1) CVR or another corporation that is a party to the
agreement of Merger, (2) any Related Entity, (3) any employee benefit plan (or
any trust forming a part thereof) that, immediately prior to the Merger, was
maintained by CVR or any Related Entity, or (4) any Person who, immediately
prior to the Merger, had Beneficial Ownership of thirty percent (30%) or more of
the then outstanding Shares or Voting Securities, has Beneficial Ownership,
directly or indirectly, of thirty percent (30%) or more of the combined voting
power of the outstanding voting securities or common stock of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation.

(ii) A complete liquidation or dissolution of CVR; or

(iii) The sale or other disposition of all or substantially all of the assets of
CVR and its Subsidiaries taken as a whole to any Person (other than (x) a
transfer to a Related Entity or (y) the distribution to CVR’s shareholders of
the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by CVR
which, by reducing the number of Shares or Voting Securities then outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Persons; provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of Shares or Voting Securities
by CVR and, after such share acquisition by CVR, the Subject Person becomes the
Beneficial Owner of any additional Shares or Voting Securities and such
Beneficial Ownership increases the percentage of the then outstanding Shares or
Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur.

For purposes of this definition: (i) “Shares” means the common stock, par value
$.01 per share, of CVR and any other securities into which such shares are
changed or for which such shares are exchanged.